Citation Nr: 1625459	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO. 11-26 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for chronic lumbar strain with degenerative disc disease (DDD) (low back disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. After affording the Veteran the benefit of the doubt, her low back disability symptoms deteriorated beginning on April 13, 2009, which was within a year prior to filing her claim for an increased rating for the back.

2. From April 13, 2009 to July 8, 2013, the Veteran's low back disability manifested with forward flexion limitation of motion of 20 degrees at worst, pain, and slight tenderness, but the preponderance of the evidence does not show the presence of favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.

3. After affording the Veteran the benefit of the doubt, since July 9, 2013, her low back disability manifested with limitation of forward flexion to less than 30 degrees, pain, guarding and/or muscle spasm, and additional functional loss and/or impairment after repetitive use; however, the preponderance of the evidence does not show the presence of favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine.

4. The preponderance of the evidence does not establish that the Veteran experienced incapacitating episodes of Intervertebral Disc Syndrome (IVDS) having a total duration of six weeks or more during any twelve month period since April 13, 2009.


CONCLUSIONS OF LAW

1. The effective date for the current disability rating of 40 percent for a low back disability is changed to April 13, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2015).

2. The criteria for a rating in excess of 40 percent for a low back disability were not been met or approximated from April 13, 2009 to July 8, 2013. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.71a, DC 5237 (2015).

3. The criteria for a disability rating of 50 percent, but not higher, have been met for a low back disability since July 9, 2013. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.40, 4.45, 4.71a, DC 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has satisfied its duties under the Veterans Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

VA's duty to notify was satisfied by December 2009 and May 2010 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment records, and VA and private medical records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The December 2009 and July 2013 examiners performed in-person examinations and provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). There is no need to remand this case for another examination because there is no objective evidence - nor any lay statements from the Veteran - suggesting that her condition has changed since the last examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Accordingly, the Board finds that there is no duty to provide another examination or medical opinion, and no further development is required in this case.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2015). Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1. Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, VA may consider whether the Veteran is entitled to "staged" ratings to compensate her for times since filing her claim when her disability may have been more severe than at other times during the course of her appeal. See Fenderson v. West, 12 Vet. App. 119 (1999). That is to say, the Board must consider whether there have been times when her low back disability has been more severe than at others, and rate it accordingly.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, 8 Vet. App. 202 (1995). The Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing. See 38 C.F.R. §§ 4.40, 4.45 (2015). Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's low back disability is currently evaluated under 38 C.F.R. § 4.71a, DC 5237. All spinal disabilities are evaluated either under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher rating. See 38 C.F.R. § 4.71a. As the Veteran has a current diagnosis of DDD for her back, the Formula for Rating IVDS Based on Incapacitating Episodes applies to her disability picture. 

Under the General Rating Formula, a 10 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent rating is warranted when the forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. The criteria for a 30 percent rating pertain only to the cervical spine and are therefore not applicable to the Veteran's case. A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine. A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent rating is assigned for unfavorable ankylosis of entire spine. Id. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Id. Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. Id. at Note (1).

Although the General Rating Formula allows for separate ratings for neurological abnormalities, the Veteran has expressly indicated that she did not wish to appeal the disability ratings assigned for radiculopathy symptoms in her lower extremities. Specifically, the February 2010 rating decision denied a rating in excess of 10 percent for the low back disability but granted separate ratings for the left and right lower extremity radiculopathy due to the low back disability. In her April 2010 notice of disagreement (NOD) for the back disability, the Veteran specifically indicated that she was not appealing the ratings for the symptoms in her lower extremities. Similarly, in her October 2011 substantive appeal (VA Form 9), the Veteran only appealed the increased rating claim for the back disability. Thus, the Board shall not discuss the neurological manifestations of the Veteran's back disability in her lower extremities below. 

Moreover, the Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. The regulations define an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician. See 38 C.F.R. § 4.71a, DC 5243, Note (1).

The Veteran filed an increased rating claim that was received by VA in November 2009. The appellate period includes evidence within one year prior to the date of her claim for an increased rating, which is November 2008. See 38 C.F.R. § 3.400(o)(2) (2015). 

In a private internal medicine note, dated April 13, 2009, the Veteran complained of back pain, which had increased in severity over the previous week, and she asserted that her symptoms were persistent over the previous several weeks. The Veteran alleged that her job required her to lift as much as 50 pounds and to bend to pick up and lay down pallets. She contended that the pain was localized to her low back and did not radiate to her lower extremities. She asserted that she did not go into work for several days in the previous week because her back hurt. She contended that she did not have bowel or bladder problems. A physical examination showed a little tenderness to palpation in the very lower back and in the paravertebral areas, but this was noted to be minimal. Straight leg raising testing up to 90 degrees did not cause discomfort down the legs. The doctor noted that the Veteran's leg strength was equal and normal. 

Very similar symptoms were noted in a follow-up note approximately two weeks later, in which the Veteran said that she was on light duty at work. She alleged that the back symptoms became worse if she stood in one position for a longer period of time or if she had to walk for an extended period of time; however, moving or changing positions frequently alleviated the symptoms. In a May 2009 private internal medicine note, the Veteran was noted to be back at her regular job but she did not lift as many objects at work. She indicated that she became sore at the end of the day and would need to sit down for a few minutes. 

A July 2009 private orthopedics note showed that three years prior the Veteran had a laminectomy and a posterior spinal fusion with instrumentation ,and a transforaminal lumbar interbody fusion, which significantly alleviated her symptoms. She asserted that the pain resurfaced approximately a year prior, and it was getting worse. She contended that forward flexion was not particularly painful but that her back was painful when she extended back to a neutral position following forward flexion. She denied any pain into her buttocks or legs. 

A physical examination showed that she was able to stand and heel-and-toe walk. Muscle strength testing showed normal motor groups in the bilateral lower extremities. Deep tendon reflexes were symmetric at the patellae and Achilles joints. The Veteran had pain on extension, which was located from the T12 to L5 spinal segments; however, she did not have significant tenderness to palpation. An x-ray showed an impression of solid arthrodesis at L5-S1 spinal segments, and mild DDD at L4-5 spinal segments, but no other significant findings. 

A July 2009 private magnetic resonance imaging (MRI) scan showed an impression of postoperative changes that were consistent with the Veteran's prior posterior lumbar fusion of L5 to S1 spinal segments with an intervening disc spacer in place. The MRI report also showed some minimal reactive changes involving the endplates at the L5-S1 level. 

In an August 2009 private physiatry note, the physical evaluation of the Veteran's lumbar spine showed limited range of motion. Forward flexion was to 20 degrees but she was able to perform full extension. The doctor noted that she had some pain with side bending at 20 degrees to the right. She had normal lumbar lordosis, symmetric shoulders, and iliac crest height. The doctor noted that she had slight pain in the lumbar paraspinals with the left greater than the right, and most of her pain was at the distal portion of a surgical scar. She did not have any tenderness to the right and left sacroiliac, piriformis, ischial bursa, or trochanter. She also did not have any tenderness over her cervical, thoracic, or lumbar vertebrae. 

A September 2009 private surgical report showed that the Veteran had a spinal cord stimulator surgically and permanently placed in her back. 

In a November 2009 statement, the Veteran endorsed symptoms of back, buttocks, and leg pain. She asserted that chiropractic and physical therapy, as well as cortisone shots, did not help her symptoms. She alleged that she worked full time and that her job consisted of her standing all night long. She stated that she had been off of work plenty of times because of the back pain. She contended that the spinal cord stimulator did not completely take away the pain but it did alleviate her symptoms. She asserted that her back kept her from performing many activities that she was able to do before, like sports. She alleged that it was hard to perform a full-shift's work. 

During a December 2009 VA examination, the Veteran complained of a dull ache, which was present all the time, over the central portion of the lower back. She alleged that the pain was a four out of a possible ten, but that after the end of her workday, the pain increased to a ten out of a possible ten. She told the examiner that the nerve stimulator helped to lower the pain level to a two or three out of a possible ten when she used it. The examiner noted that the Veteran had a prescription for tramadol, which caused mild-to-moderate relief in symptoms. The examiner noted that the Veteran's back disability did not flare up and that she was never advised to take any bed rest by a medical professional. The examiner also noted that the Veteran did not need assistive devices to ambulate and she did not wear a brace for her back. The Veteran said that she could walk about one mile in half an hour without any significant worsening of the pain. The examiner noted that she was not unsteady and that she did not have a history of falls. 

The examiner determined that the Veteran was fully independent in all activities of daily living, and that she did not require any help with eating, grooming, bathing, toileting, or dressing. The Veteran said that she was employed as a machine operator at a factory and that she worked for eight hours per night and five days a week. She again asserted that her job required her to stand for eight hours and that the back pain significantly worsened at the end of her shift. She told the examiner that she was not working due to a surgery, but that she was returning to work in a short period of time. She asserted that she did not engage in recreational activities and that she was able to drive without problems because her back did not bother her when she was in a sitting position. 

A physical examination of the spine showed a normal curvature without any scoliosis, lordosis, or kyphosis. The examiner noted the presence of three scars but they did not limit the range of motion of the spine. The Veteran had a normal posture, head position, gross appearance of the limbs, and gait without any antalgia. She was able to perform straight line or tandem walking, tiptoe walking, and heel walking. The examiner noted that the Romberg sign was negative and that she was able to squat down; however, the examiner recorded that she needed to push on her thighs to get up from the squatting position. 

Range of motion testing revealed forward flexion of up to 90 degrees, extension of 20 degrees, left and right lateroflexion of 30 degrees, and left and right lateral rotation of 30 degrees. The examiner measured these ranges of motion three times without any changes, and the examiner noted no changes against gravity or resistance. The Veteran did not have any additional range of motion restrictions due to fatigability, weakened, movement, or incoordination on repetitive testing. The Veteran reported tenderness on palpation on the L5-S1 spinous processus, as well as in the paraspinal area of the left side at the L5-S1 level. The examiner noted that she did not have any additional tenderness and no problems with guarding or musculature in any area of the back. The examiner found no fixed deformity or ankylosis of the thoracolumbar spine based on the Schoeber's test and no sacroiliitis by the push test. 

In her April 2010 NOD, the Veteran asserted that her back disability was worse than what was shown during the December 2009 VA examination because she had not worked for three months leading up to the December 2009 VA examination. She alleged that since going back to work, she has had to take many breaks and pain pills in order to work an eight-hour shift. She also contended that she took time off of work due to her pain. She asserted that she could not lift more than 10 pounds at work and that she required a chair with back support when she sat down. 

In August 2011, the Veteran submitted a statement documenting the times when she did not work due to her back symptoms. This statement showed that she did not work for four days in April 2009, two days in August 2009, four days in September 2009, and three days in February 2010 due to this disability. 

In a September 2011 letter, the Veteran's sister described her observations of the Veteran's back symptoms, which included back pain and an inability to sit for long periods without repositioning her body. The Veteran's sister contended that the Veteran's back symptoms kept her from activities that required walking, volleyball, kickball, softball, yard work, dog walking, exercising, and sitting through her son's sporting events. The Veteran's sister asserted that the Veteran was constantly taking pain medications and complaining about the medication's ineffectiveness. 

In her October 2011 VA Form 9, the Veteran contended that her back pain was ten times worse than before she went into work. She asserted that she could not stand, sit, or walk around without being in pain. She stated that she had not been to a doctor for these symptoms because she could not afford to take time off of work and because she could not afford to go to the doctor. She also contended that she recently sought treatment from a chiropractor for her back, neck, hip, and shoulder pain. She contended that the chiropractor told her that these additional symptoms were due to her back. 

In January 2012, VA sent a letter asking the Veteran to fill out and return a form (VA Form 21-4142) authorizing the private chiropractor that the Veteran identified in the VA Form 9 to release her records to VA. To date, the Veteran has not replied to the January 2012 letter or filled out a VA Form 21-4142 allowing VA to obtain these records. The duty to assist is a two-way street. If the Veteran wishes help in determining her claim, she cannot passively wait for it in those circumstances where she may or should have information that is essential in obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

In a January 2012 private visit note report, the Veteran complained of low back symptoms and the doctor noted her previous treatment and current treatment, including cortisone shots, chiropractic therapy, and home exercises. 

A July 2013 VA examination report showed that the Veteran complained of worsening symptoms since the December 2009 VA examination in her low back and right hip. She told the examiner that she did not walk up stairs due to back and hip pain, and that she needed over-the-counter medication to fall asleep due to the pain. She asserted that she took ibuprofen and Aleve on a daily basis. She also contended that she used the spinal stimulator on a daily basis but that pain returned when she did not use the stimulator. She reported that she had daily flare-ups of burning, dull pain and that she relieved these symptoms with medication and spinal stimulator use. 

Range of motion testing showed forward flexion of 30 degrees with painful motion beginning at 20 degrees, extension of 10 degrees with painful motion at 5 degrees, right lateral flexion of 25 degrees with painful motion at 25 degrees, left lateral flexion of 25 degrees with painful motion at 15 degrees, and right and left lateral rotation of 30 degrees with no objective evidence of painful motion. After three repetitions, the Veteran's forward flexion was at 30 degrees, extension was at zero degrees, right and left lateral flexion was at 25 degrees, and right and left lateral rotation was at 30 degrees. The examiner noted that she had additional limitation in range of motion and functional loss and/or impairment of the thoracolumbar spine after repetitive-use testing. Specifically, after three repetitions, the Veteran's symptoms included less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing. 

She had localized tenderness or pain to palpation in the bilateral paraspinal muscles and her symptoms also included guarding and/or muscle spasms that did not result in an abnormal gait or spinal contour. The Veteran did not need to use an assistive device to ambulate. Additionally, there was no evidence of muscle atrophy and the Veteran denied any bladder or bowel symptoms related to her back disability. 

The examiner noted that that the Veteran's spine condition impacted her ability to work; however, the Veteran was noted to be working as a full-time factory worker. She told the examiner that she was employed at this job for 19 years. The Veteran also said that the job required her to stand for 90 percent of the time, and that she had to have help with light lifting at work. She also stated that she took medication to treat her symptoms at work and that she changed activities at work due to the back disability. 

After affording the Veteran the benefit of the doubt, her low back disability symptoms deteriorated beginning on April 13, 2009. Specifically, an August 2009 private treatment note showed that forward flexion of the back was limited to 20 degrees; thus, the Veteran's back disability was rated as 40 percent disabling effective August 20, 2009. However, an April 2009 private internal medicine note showed that the Veteran complained of worsening back symptoms. While this treatment record did not document range of motion testing results, the Board resolves all reasonable doubt in the Veteran's favor to conclude that the symptoms that were noted in the August 2009 private treatment note were present during the April 2009 private evaluation. As the Veteran's forward flexion was limited to 20 degrees in April 2009, which was within a year prior to filing the Veteran's claim for an increased rating for the back, the Board finds that the current disability rating of 40 percent should be assigned effective April, 13, 2009. See 38 C.F.R. §§ 3.102, 3.400(o)(2). 

However, the preponderance of the evidence shows that the Veteran's back disability symptoms do not warrant a rating in excess of 40 percent from April 13, 2009 to July 8, 2013. Specifically, all of the medical evidence noted above, including the private treatment records and VA examination reports from December 2009 and July 2013 fail to show the presence of favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine, or symptoms approximating such impairment. 

Additionally, the Board has also considered whether higher ratings should be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria but determines that a higher rating is not warranted for the Veteran's disability picture during this appellate period because the range of motion testing conducted during the December 2009 VA examination considered the thresholds at which pain limited motion and there was no additional loss of motion noted after repetitive-use testing. Moreover, the Veteran denied having flare-ups of her symptoms during this examination. While the Board recognizes the Veteran's statements that she was, essentially, in good physical condition during that examination because she had been off work, decisions must be made on what was shown objectively during the examination.  Consequently, the preponderance of the evidence shows that a rating in excess of 40 percent for the low back disability is not warranted at any time from April 13, 2009 to July 8, 2013. The benefit-of-the-doubt rule does not apply and the claim must be denied for this appellate period. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

After affording the Veteran the benefit of the doubt, the Veteran's back disability has shown worsening symptoms since July 9, 2013. Specifically, her low back disability manifested with limitation of forward flexion to less than 30 degrees, pain, guarding and/or muscle spasm, and additional functional loss and/or impairment after repetitive use. The July 2013 VA examination report showed that in addition to meeting the General Rating Formula's criteria for a 40 percent disability rating because her thoracolumbar spine was limited to forward flexion of 30 degrees with pain beginning at 20 degrees, this report showed that the Veteran had additional limitation in range of motion and functional loss and/or impairment of the thoracolumbar spine after repetitive-use testing. The examiner expressly noted that after repetitive use the Veteran's symptoms included less movement than normal, pain on movement, and interference with sitting, standing, and/or weight bearing. With repetitive testing, she was no longer able to extend the spine. This examiner noted the presence of daily flare-ups that manifested as a dull, burning pain and the Veteran asserted that she used the spinal stimulator and medication on a daily basis to treat her symptoms. While the Board is cognizant that the evidence did not show the presence of unfavorable ankylosis in the thoracolumbar spine, the Board determines that the Veteran's disability picture more closely approximates the next highest rating available for the back due to additional functional loss and/or impairment after repetitive use. Thus, after affording the Veteran the benefit of the doubt and applying the 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, and Mitchell criteria, the Board concludes that a disability rating of 50 percent, but not higher, is warranted since July 9, 2013 for the low back disability. 

However, the preponderance of the evidence shows that a rating in excess of 50 percent for this time period is not approximated. The medical and lay evidence since July 9, 2013 does not show that the Veteran's back exhibited symptoms of favorable or unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine. In fact, the July 2013 VA examiner specifically found that she did not have an abnormal spinal contour. The next highest rating is 100 percent and that is only warranted where the entire spine is ankylosed. Even considering the Veteran's level of functional loss and pain, her disability picture does not come even close to that of an individual with the entire spine ankylosed. 

The Board has considered the application of the Formula for Rating IVDS Based on Incapacitating Episodes to the Veteran's symptoms, but determines that a rating under these criteria would not provide a higher benefit. Specifically, the preponderance of the evidence does not establish that the Veteran experienced incapacitating episodes of IVDS having a total duration of six weeks or more during any twelve month period during the entire period on appeal. She submitted evidence showing that she missed four days of work in April 2009, two days in August 2009, four days in September 2009, and three days in February 2010; however, there is no indication that her back symptoms led to episodes lasting six weeks within a year. Moreover, the Veteran's reported episodes of back pain are not considered incapacitating episodes for VA purposes because a physician never advised her to take any bed rest, as she reported in the December 2009 VA examination report. See 38 C.F.R. § 4.71a, DC 5243, Note (1). Thus, the application of the Formula for Rating IVDS Based on Incapacitating Episodes would not provide a higher benefit for the Veteran's disability picture since April 13, 2009. 

The Board has also considered whether separate ratings are warranted for neurological symptoms associated with the back since April 13, 2009, other than those shown in the Veteran's lower extremities. However, the claims file is silent for complaints of any bladder or bowel problems due to the back. The April 2009 private treatment note and the July 2013 VA examination report specifically noted that the Veteran did not have any bladder or bowel symptoms associated with the back. Thus, separate ratings for associated objective neurologic abnormalities are not applicable to the Veteran's disability picture. See 38 C.F.R. § 4.71a at Note (1).

According, after considering the symptoms reported by medical sources, the Veteran, and her sister, the benefit-of-the-doubt rule applies and the Veteran's low back disability warrants a disability rating of 50 percent, but not higher, since July 9, 2013. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

Extraschedular Considerations

The Board has considered whether the evaluation of the disability should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b) (2015); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extra-schedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disability and the applicable rating criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b). The Veteran's back disability resulted in mainly pain, guarding, muscle spasm, tenderness, and limited motion. Moreover, the Deluca and Mitchell factors and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, contemplate pain, the loss of function, weakness, fatigability, and flare-ups. Thus, she did not report any symptoms associated with this disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by the assigned schedular ratings. See Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, see id. at 118-19, and referral for extraschedular consideration is not warranted.

The Veteran also has other service-connected disabilities. However, the record as a whole has not indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the additional service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The Board has considered whether entitlement to any Special Monthly Compensation (SMC) benefits is warranted for the disability on appeal. However, that is not indicated by the evidence.
The Board has also considered whether to address the issue of a total disability rating based on individual unemployability (TDIU). See 38 C.F.R. §§ 3.340, 4.16 (2015); see also Rice v. Shinseki, 22 Vet. App. 447, 453 and 455 (2009). The record shows that the Veteran's disability impacts her ability to work by limiting the amount of weight she can carry and requiring her to take medication and change her activities at work. Additionally, this disability has caused the Veteran to miss days of work and to take breaks at work. However, while this disability impacts her ability to work, the overall record shows that it does not prevent her from securing or following gainful employment. In fact, the July 2013 VA examination report, which is the most recent document addressing the Veteran's employment, showed that she was employed full time as a factory worker. Thus, an inferred claim for a TDIU has not been raised by the record in connection with the low back disability pursuant to Rice. 


ORDER

A disability rating of 40 percent for a low back disability is assigned from April 13, 2009.  

A disability rating in excess of 40 percent from April 13, 2009 to July 8, 2013 for a low back disability is denied.

A disability rating of 50 percent, but not higher, for a low back disability since July 9, 2013 is granted. 



____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


